Appeal by defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered September 19, 1983, convicting her of attempted robbery in the second degree, upon her plea of guilty, and imposing a sentence of IVs to 4 years’ imprisonment.
Judgment affirmed.
Defendant contends that her confession, obtained 6V2 hours after her arrest, should have been suppressed. The record supports a conclusion that defendant was lawfully arrested and properly advised of her Miranda rights. She voluntarily agreed to make a statement without an attorney present. There was no indication that she was deprived of food, drink or sleep. Therefore, suppression of defendant’s statement was properly denied (cf. People v Casassa, 49 NY2d 668, cert denied 449 US 842; People v Crosby, 91 AD2d 20, lv denied 59 NY2d 765; People v Clow, 62 AD2d 880).
*934The sentence imposed was in accordance with the bargained plea and the appellate modification is not warranted (cf. People v Kazepis, 101 AD2d 816; People v Suitte, 90 AD2d 80). Titone, J. P., O’Connor, Rubin and Lawrence, JJ., concur.